Citation Nr: 1044655	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  08-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims sought.

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a hearing at the St. Petersburg RO.  A copy 
of the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.  

It appears from the record that the Veteran's service treatment 
records were originally associated with the file, as they were 
referenced in the rating decision, statement of the case, and 
reviewed by the VA examiner who performed the December 2008 
audiological Compensation and Pension examination.  The records, 
however, are no longer in the file.  The Board contacted the RO 
to perform a search of the records, but the records were not 
found.

On remand, the RO must conduct another search for the records, to 
include further development at the National Personnel Record 
Center (NPRC), if necessary.





Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.  The RO should specifically request 
that the Veteran submit any copies of his 
service treatment records that he may have in 
his possession.

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

3.  The RO must attempt to locate all of the 
Veteran's service treatment records for his 
military service.  If additional development 
through the NPRC (or any other relevant 
facility) is needed, that development must be 
undertaken.  The RO should specifically 
search its own claims files, any temporary 
files created for the Veteran, as well as 
those files of the office of the Veteran's 
representative in an attempt to locate the 
service treatment records.

If the RO cannot locate such records, the RO 
must specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain these records would be futile (i.e., a 
memorandum of formal finding of 
unavailability).  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain the 
efforts VA has made to obtain that evidence; 
and (c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity to 
respond.

4.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection 
for bilateral hearing loss and for tinnitus 
in light of all pertinent evidence and legal 
authority.  If either benefit sought on 
appeal remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for the determination, and 
afford him the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).












(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


